DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 and 16-19 are cancelled. Claims 9, 10 and 15 are amended, wherein claim 9 is an independent claim. Claims 20-21 are newly added. Claims 9-15, 20 and 21 are currently examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haringer et al (US 20160017513 A1, “Haringer”), and further in view of  Javidi et al (US 20090266294 A1, “Javidi”) and Narushima et al (JP 2010143776 A, machine translation, “Narushima”).
Regarding claims 9 and 13, Haringer (entire document) teaches an ingot puller apparatus for producing a doped single crystal silicon ingot, the ingot puller apparatus comprising an ingot puller furnace 108 (outer housing) (fig 1, 0015-0028); an ingot puller inner chamber formed within the ingot puller furnace 108 (outer housing) (fig 1); a crucible 102 disposed within the ingot puller inner chamber (fig 1, 0015); a feeding tube 134 (an outer feed tube) that is at least partially disposed exterior to the ingot puller outer housing 108 (figs 1-3, 0017-0031), the outer feed tube (feeding tube 134) defining an outer feed tube chamber and having a first end 150 (a distal end), a second end 180 (proximal end) and a longitudinal axis 164 of feeding tube 134 (an outer feed tube axis) that extends through the distal end and the proximal end (figs 1-3, 0017-0031); an elongate member/tube (a bottom extended/tube portion (supplying dopant) from a dopant feeding device 140) within the outer feed tube chamber along the outer feed tube axis 164 (fig 1); and a dopant receptacle 136 coupled to the elongate member (the bottom extended/tube portion (supplying dopant) from a dopant feeding device 140); the feed tube 134 is slidingly coupled (movable) by positioning system (fig 1, 0020, claims 10 and 25), the feeding tube 134 having the dopant receptacle 136  may be raised and lowered into (disposed within) and out of (disposed exterior to) the furnace 108 (the ingot puller inner chamber) (fig 1, 0020, claims 10 and 25).
Haringer teaches the elongate member/tube, the dopant receptacle and the ingot puller as addressed above, but does not explicitly teach that the elongate member is movable. However Javidi (entire document) teaches a device for feeding dopant, wherein a feed tube assembly comprises a fixed tube (outer feed tube chamber) and a movable tube (elongate member) for feeding a dopant to a melt, and the movable tube (elongate member) is movable within the fixed tube (figs 1-6, 0005-0008, 0018-0023, 0030-0032 and claims 1-22). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Haringer per teachings of Javidi as an alternative design of the feeding structures in order to provide a device for feeding dopant into an apparatus for producing silicon crystals having controlled properties for example silicon crystals having low resistivity (Javidi 0001). 
Haringer/Javidi teaches the movable movable tube (elongate member) and the dopant receptacle as addressed above, but does not explicitly teach the movement of the elongate member along the outer feed tube axis causes the dopant receptacle to move along the outer feed tube axis and the dopant receptacle being moveable. However Narushima teaches an apparatus for pulling crystal, wherein a sample tube body 64 of the sample pipe connected to a supplying/feed part 7 forms a dopant supplying portion, and the sample tube body 64 of the supplying portion is sliable/ movable with an ascending/ descending means 25 comprising wire mechanism 25a and guide rail 25b (figs 1-3, abstract, 0019-0034). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Haringer/J avidi with a movable portion of the supplying casing/casual as suggested by Narushima in order to provide a suitable apparatus for pulling crystal capable of preventing a powdery sublimable dopant from falling to a melt (Narushima abstract). The court has held that a claimed device is portable or movable is not sufficiently by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. See In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952). Also see MPEP 2144.04 V (A).
Regarding claim 10, Haringer/Javidi/ Narushima teaches that the movable dopant body 64 portion of the dopant supplying portion (capsule) is separable from the elongate member to enable the capsule to be pulled through an access port that extends through an outer feed tube 27 (Narushima figs 1-3, abstract, 0019-0034), meeting the claim. Furthermore, the court has held that a claimed device is portable or movable is not sufficiently by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. See In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952). Also see MPEP 2144.04 V (A).
Regarding claim 12, Haringer/Javidi/Narushima teaches that a bottom portion of the tube disposed below the dopant receptacle to direct dopant gas to a melt surface 146 (Haringer figs 1-3, 0017, 0018, 0021, 0022).
Regarding claim 14, Haringer/Javidi/Narushima teaches that a valve for sealing the ingot puller inner chamber when the elongate member is withdrawn from the ingot puller inner chamber (Haringer fig 1 and 0020; Javidi figs 2, 5 and 6, 0018, 0019, 0022, 0024, 0027-0032). 
Regarding claims 15 and 16, Haringer/Javidi/Narushima teaches that a translator comprising a magnet (translation device) for moving the moveable tube holding dopant (dopant receptacle) between the loading position and the feed position, and the translator (translation device) is a magnetically coupled through-wall translation unit (0023, 0025, 0026, 0030, 0032, claims 2, 15 and 20). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haringer /Javidi/ Narushima as applied to claim 10 above, and further in view of  Cherko et al (WO 0186033 A1, “Cherko”).
Regarding claim 11, Haringer/Javidi/Narushima further teaches that the part 7 of the dopant supplying portion (capsule) comprises an outer capsule housing 77 (Narushima fig 3, 0036, 0038); and a partitioning portion 76 (weir) disposed within the outer housing 77 of the capsule (Narushima fig 3, 0038), the weir forming a passage 30 (channel) for dopant gas to pass through (Narushima fig 3, abstract, 0035, 0038, 0039, 0049-0051 and 0054-0055), the weir having an upper end and a lower end (Narushima fig 3 0036 and 0038), the upper end being open (Narushima fig 3), a cylindrical member 8 (annular chamber) disposed between the partitioning portion 76 (weir) and the ingot puller outer housing for holding solid-phase dopant (Narushima figs 1 and 3, 0021, 0042 and 0043), but does not explicitly teaches the lower end of the weir being open. However, Cherko (entire document) teaches a dopant device, wherein a sealed feeding tube assembly comprise a tube neck portion 18 (weir) having an upper end and a lower end, and the tube neck portion is within an outer tube 20 (annular chamber) (figs 2-6, pages 7-9). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Haringer/Javidi/Narushima per teachings of Cherko in order to provide suitable structural element for introducing the dopant to the melt and growing doped crystals (Cherko summary of the invention).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haringer/ Javidi/Narushima as applied to claim 15, and further in view of Gianni et al (US 20160298259 A1, “Gianni”).
Regarding claim 17, Haringer/Javidi/Narushima teaches a translation device as addressed above, but does not explicitly teach that the translation device is a bellows system. However Gianni teaches a dopant feeding device, wherein a bellows system is employed for suppling a dopant (0018-0028). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Haringer/Javidi/Narushima per teachings of Gianni in order to provide suitable structural elements which can prevent air and moisture from entering the system during crystal growth (Gianni 0007, 0008 and 0018-0028).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Haringer / Javidi/Narushima/Cherko as applied to claim 11 above, and further in view of  Meyer et al (US 20120285373 A1, “Meyer”).
Regarding claim 20, Haringer/Javidi/Narushima/Cherko teaches the elongate member (tube) and the capsule as addressed above, but does not explicitly teach the capsule being seated on a ledge of the elongate member/tube. However Meyer teaches a crystal growth apparatus, wherein a cylinder (tube) comprises a ledge as a support member (abstract, 0006-0008, 0023, 0026, claims 1, 11 and 17). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Haringer/Javidi/Narushima/Cherko per teachings of Meyer in order to provide a suitable feed system for crystal growth (Meyer, abstract and 0006-0008).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Haringer /Javidi/ Narushima as applied to claim 9 above, and further in view of  Stephan Haringer et al (US 20170247809 A1, “Stephan”).
Regarding claim 21, Haringer/Javidi/Narushima teaches elongate member, the dopant receptacle and the feed position as addressed above, and further teaches a  heat shield member for shrouding the single crystal silicon ingot during ingot growth (Narushima fig 1, 0021, 0042 and 0043), but does not explicitly teach the heat shield includes a channel. However Stephan teaches a system for growing crystals, wherein a feed system comprises an elongated member being disposed in a position through a heat shield 123 (apparently having a channel for the elongated member) (fig 1, 0017, 0022-0028). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Haringer/ Javidi/ Narushima per teachings of Stephan in order to provide a suitable feed system for crystal growth (Stephan 0001 and 0007-0009).
Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive.
Applicant’s arguments “…the combination of Haringer and Javidi does not disclose or suggest a dopant receptacle that is coupled to an elongate member such that movement of the elongate member along the outer feed tube axis causes the dopant receptacle to move along the outer feed tube axis…” have been considered, but not found persuasive. As addressed above, Haringer/Javidi teaches the movable movable tube (elongate member) and the dopant receptacle, but does not explicitly teach the movement of the elongate member along the outer feed tube axis causes the dopant receptacle to move along the outer feed tube axis and the dopant receptacle being moveable. However Narushima teaches an apparatus for pulling crystal, wherein a sample tube body 64 of the sample pipe connected to a supplying/feed part 7 forms a dopant supplying portion (dopant receptacle/capsule), and the sample tube body 64 of the supplying portion is sliable/movable with an ascending/ descending means 25 comprising wire mechanism 25a and guide rail 25b (figs 1-3, abstract, 0019-0034). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Haringer/Javidi with a movable portion of the supplying casing/casual as suggested by Narushima in order to provide a suitable apparatus for pulling crystal capable of preventing a powdery sublimable dopant from falling to a melt (Narushima abstract). Furthermore, the court has held that a claimed device is portable or movable is not sufficiently by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. See In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952). Also see MPEP 2144.04 V (A).
Applicant’s arguments that “As amended, dependent claim 10 recites that the dopant receptacle is a capsule that is separable from the elongate member to enable the capsule to be pulled through an access port that extends through the outer feed tube. With reference to Figure 1 of Narushima the “structure 7” which the Office considers to be equivalent to the claimed capsule is attached to the inner hotzone of the furnace and could not be pulled through an access port that extends through the outer feed tube” have been considered, but not found persuasive. Narushima teaches that the movable dopant body 64 portion of the dopant supplying portion (capsule) is separable from the elongate member to enable the capsule to be pulled through an access port that extends through an outer feed tube 27 (figs 1-3, abstract, 0019-0034), meeting the claim. Furthermore, the court has held that a claimed device is portable or movable is not sufficiently by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. See In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952). Also see MPEP 2144.04 V (A).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/ combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA QI/Primary Examiner, Art Unit 1714